DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-10) in the reply filed on 06/09/2022 is acknowledged. The non-elected group II (claims 11-13) have been withdrawn from consideration in the application.

Specification
3.	The disclosure is objected to because of the following informalities: in the specification page 15, line 10, “two horizontally running horizontal portions 36, 38” should be “two horizontally running horizontal portions 34, 36”. Appropriate correction is required.
Claim Objections
4.	Claims 1-5 and 9 are objected to because of the following informalities: 
	In claim 1, lines 1-2, replace “a material for being conveyed” with --a material being conveyed--, because the inclusion of “for” is not necessary.
	In claim 1, at the beginning of line 7, replace “the secondary chamber” with --the at least one secondary chamber--. For claim language consistency. 
	In claim 1, lines 17-18, replace “at least one traction mechanism, which is 
arranged in at least one of the secondary chambers” with --at least one traction 
mechanism, which is arranged in the at least one secondary chamber--. (because, note that claim 1 only provides antecedent basis for at least one secondary chamber and not secondary chambers).
	In claims 1, line 19, replace “the material for being conveyed” with --the material being conveyed--.
	 In claim 2, lines 1-2, replace “further comprising the installation housing having 
at least one fluid inlet and at least one fluid outlet” with --wherein the installation housing further including at least one fluid inlet and at least one fluid outlet--; for claim language clarity.
	In claim 3, lines 1-2, replace “further comprising the carrier elements separate the conveying chamber” with –wherein the carrier elements separate the conveying chamber--; for claim language clarity.
	In claim 4, lines 1-3, replace “further comprising the carrier elements are arranged in the conveying chamber and the carrier elements project through a passage opening into at least one of the secondary chambers” with --wherein the carrier elements are arranged in the conveying chamber and the carrier elements project through the at least one passage opening into the at least one secondary chamber--. (because, note that claim 1 only provides antecedent basis for at least one secondary chamber and not a plurality of chambers).
	In claim 5, lines 1-4, replace “further comprising the carrier elements project into the at least one secondary chamber, the at least one secondary chamber is arranged laterally at the conveying chamber and at least one traction mechanism is arranged in the secondary chamber” with --wherein the carrier elements project into the at least one secondary chamber, the at least one secondary chamber being arranged laterally at the conveying chamber and the at least one traction mechanism being arranged in the at least secondary chamber--. For claim language consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the conveying mechanism" at the beginning of line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the at least one passage opening and the second and the first fluid atmospheres in the conveying chamber and in the at least one secondary chamber respectively are configured for setting a defined fluid flow in the installation housing" in lines 11-13. The limitation has rendered the claim indefinite for the following reasons: (a) the expression “setting a defined fluid flow” is vague because it is unclear if said expression is intended to mean any one of the specific physical/chemical content of the fluid, the flow rate of the fluid or the amount of fluid in the installation housing. (b) it is also  unclear as to how the following claimed elements: (i) the at least one passage opening (which is a fluid flow space), (ii) the first fluid and the second atmospheres (which are space physical or chemical conditions), and (iii) the at least one secondary chamber (which is a containment space) interact and/or combine to create said claimed defined fluid flow, especially when the specification gives no direction as to how the claimed elements combine in setting the defined fluid flow as claimed.  The metes and bounds of the claim are therefore unascertainable.

Allowable Subject Matter
7.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter: Müller et al. (US 7,228,960) and Wang et al. (CN2018424612) are the closest art of record. 
Müller et al. teaches a conveyor system for conveying a hot material (see abstract and figures 1 and 2) a long a conveying path comprising: a conveying housing or chamber (13, figure 1) encasing the conveying path,  a conveying unit (10, figure 1) for conveying the material along the conveying path and a fluid delivery means including spray nozzles (17, figure 1) for delivering water or air or a mixture into the housing for evaporative cooling of the material being conveyed. 
Wang et al. teaches a sealed belt conveyor system for conveying an abrasive material containing dust (see abstract and figure 1), the system comprising: a housing encasing the belt conveyor to define a sealed abrasive material conveying path, wherein the housing is defined by an upper dust proof cover (31, see figure 2) and a lower dust proof cover (32, see figure 2) forming a sealed atmosphere; an abrasive material feeding chute (33), dust removal pipes (34), material discharge port (36) and dust cleaning port (37). However, Müller et al. and Wang et al., either considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest: at least one secondary chamber connected by at least one passage opening to a material conveying chamber, the secondary chamber being configured to have a first fluid atmosphere therein and the conveying chamber being configured and operable to have a second fluid atmosphere therein; the first and second fluid atmospheres differ physically and/or chemically from each other, and a conveying mechanism having at least one component arranged in the at least one secondary chamber configured for conveying the material being conveyed and other claimed features.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenfellner (US 10,947,050), Feinman (US 3,036,440), Gaur et al. (US 2011/0318698), Gaur et al. (7,150,627), Nemer et al. (US 8,490,416) and Seidel et al. (US 10,215,510) are also cited in PTO-892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733